EXHIBIT 10.1

Bank of America, N.A.

1600 John F. Kennedy Boulevard

4 Penn Center, Suite 1100

Philadelphia, PA 19103

Banc of America Securities LLC

214 North Tryon Street, 17th & 18th Floors

Charlotte, NC 28255

March 15, 2007

StoneMor Operating LLC

155 Rittenhouse Circle

Bristol, Pennsylvania 19007

Attention: William Shane, President

$65,000,000 Senior Secured Credit Facility

Bill:

Bank of America, N.A. (“Bank of America”) is pleased to offer to be the sole
administrative agent (in such capacity, the “Administrative Agent”) for a
$65,000,000 Senior Secured Credit Facility (the “Senior Credit Facility”) to
StoneMor Operating LLC (the “Company”), and all existing and future direct and
indirect subsidiaries of the Company (“you” or the “Borrowers”), and Bank of
America is pleased to offer its commitment to lend up to $25,000,000 of the
Senior Credit Facility, upon and subject to the terms and conditions set forth
in this letter (this “Commitment Letter”) and in the Summary of Terms and
Conditions attached as Exhibit A hereto and incorporated herein by this
reference (the “Summary of Terms”). Banc of America Securities LLC (“BAS”) is
pleased to advise you of its willingness in connection with the foregoing
commitment, as sole lead arranger and sole book manager (in such capacities, the
“Lead Arranger”) for the Senior Credit Facility, to use its best efforts to form
a syndicate of financial institutions (including Bank of America) (collectively,
the “Lenders”) reasonably acceptable to you for the Senior Credit Facility.

Bank of America will act as sole Administrative Agent for the Senior Credit
Facility and BAS will act as sole Lead Arranger for the Senior Credit Facility.
No additional agents, co-agents or arrangers will be appointed and no other
titles will be awarded without our prior written approval.

The commitment of Bank of America hereunder and the undertaking of BAS to
provide the services described herein are subject to the satisfaction of each of
the following conditions precedent in a manner acceptable to Bank of America and
BAS: (a) the completion of a due diligence review of the assets, liabilities
(including contingent liabilities) and business of the Borrower and its
subsidiaries in scope and with results satisfactory to us in our sole and
absolute discretion; (b) the accuracy and completeness of all representations
that you and your affiliates make to Bank of America and BAS and your compliance
with the terms of this Commitment Letter (including the Summary of Terms) and
the Fee Letter (as hereinafter defined); (c) prior to and during the syndication
of the Senior Credit Facility there shall be no competing offering, placement or
arrangement of any debt securities or bank financing by or on behalf of the



--------------------------------------------------------------------------------

Borrower or any of its subsidiaries; (d) the negotiation, execution and delivery
of definitive documentation for the Senior Credit Facility consistent with the
Summary of Terms and otherwise satisfactory to Bank of America and BAS; (e) the
absence of any material adverse conditions in the loan syndication market or in
the financial, banking or capital markets generally that, in the judgment of
Bank of America and BAS, would impair the syndication of the Senior Credit
Facility; and (f) no change, occurrence or development shall have occurred or
become known to Bank of America or BAS since December 31, 2005 that has had or
could reasonably be expected to have a Material Adverse Effect (as defined in
the Summary of Terms); and (g) commitments shall have been received from Lenders
for the remaining $40,000,000 of the Senior Credit Facility on the terms and
conditions referred to herein and in the Summary of Terms.

BAS intends to commence syndication of the Senior Credit Facility promptly upon
your acceptance of this Commitment Letter and the Fee Letter. You agree to
actively assist BAS in achieving a syndication of the Senior Credit Facility
that is satisfactory to BAS and you. Such assistance shall include your
(a) providing and causing your advisors to provide Bank of America and BAS and
the other Lenders upon request with all information reasonably deemed necessary
by Bank of America and BAS to complete syndication, including, but not limited
to, information and evaluations prepared by you and your advisors, or on your
behalf, relating to the transactions contemplated hereby (including the
Projections (as hereinafter defined), the “Information”), (b) assisting in the
preparation of an Information Memorandum, if any, and other materials to be used
in connection with the syndication of the Senior Credit Facility (collectively
with the Summary of Terms, the “Information Materials”), (c) using your best
efforts to ensure that the syndication efforts of BAS benefit materially from
your existing banking relationships, and (d) otherwise assisting Bank of America
and BAS in their syndication efforts, including by making your officers and
advisors available from time to time to attend and make presentations regarding
the business and prospects of the Borrower and its subsidiaries, as appropriate,
at one or more meetings of prospective Lenders.

It is understood and agreed that BAS will manage and control all aspects of the
syndication in consultation with you, including decisions as to the selection of
prospective Lenders and any titles offered to proposed Lenders, when commitments
will be accepted and the final allocations of the commitments among the Lenders.
It is understood that no Lender participating in the Senior Credit Facility will
receive compensation from you in order to obtain its commitment, except on the
terms contained herein and in the Summary of Terms. It is also understood and
agreed that the amount and distribution of the fees among the Lenders will be at
the sole and absolute discretion of Bank of America and BAS.

You represent, warrant and covenant that (a) all financial projections
concerning the Borrowers and their affiliates that have been or are hereafter
made available to Bank of America, BAS or the Lenders by you or any of your
representatives (or on your or their behalf) (the “Projections”) have been or
will be prepared in good faith based upon reasonable assumptions and (b) all
Information, other than Projections, which has been or is hereafter made
available to Bank of America, BAS or the Lenders by you or any of your
representatives (or on your or their behalf) in connection with any aspect of
the transactions contemplated hereby, as and when furnished, is and will be
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading. You agree to
furnish us with further and supplemental information from time to time until the
date of the initial borrowing under the Senior Credit Facility (the “Closing
Date”) so that the representation, warranty and covenant in the immediately
preceding sentence are correct on the Closing Date as if the Information were
being furnished, and such representation, warranty and covenant were being made,
on such date. In issuing this commitment and in arranging and syndicating the
Senior Credit Facility, Bank of America and BAS are and will be using and
relying on the Information without independent verification thereof.

 

- 2 -



--------------------------------------------------------------------------------

You acknowledge that BAS and/or Bank of America on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks or another similar electronic system. In
connection with the syndication of the Senior Credit Facility, unless the
parties hereto otherwise agree in writing, you shall be under no obligation to
provide Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender”) that has personnel who do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrowers or their affiliates, or
the respective securities of any of the foregoing. You agree, however, that the
definitive credit documentation will contain provisions concerning Information
Materials to be provided to Public Lenders and the absence of MNPI therefrom.
Prior to distribution of Information Materials to prospective Lenders, you shall
provide us with a customary letter authorizing the dissemination thereof.

By executing this Commitment Letter, you agree to reimburse Bank of America and
BAS from time to time on demand for all reasonable out-of-pocket fees and
expenses (including, but not limited to, (a) the reasonable fees, disbursements
and other charges of Reed Smith LLP, as counsel to the Lead Arranger and the
Administrative Agent, and of special and local counsel to the Lenders retained
by the Lead Arranger or the Administrative Agent and (b) due diligence expenses)
incurred in connection with the Senior Credit Facility, the syndication thereof,
the preparation of the definitive documentation therefor and the other
transactions contemplated hereby.

You agree to indemnify and hold harmless Bank of America, BAS, each Lender and
each of their affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each, an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
matters contemplated by this Commitment Letter or any related transaction or
(b) the Senior Credit Facility and any other financings, or any use made or
proposed to be made with the proceeds thereof, except to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by you, your equityholders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. You also
agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you or your subsidiaries or
affiliates or to your or their respective equity holders or creditors arising
out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent of direct, as opposed to special,
indirect, consequential or punitive, damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

This Commitment Letter and the fee letter among you, Bank of America and BAS of
even date herewith (the “Fee Letter”) and the contents hereof and thereof are
confidential and, except for disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by

 

- 3 -



--------------------------------------------------------------------------------

you in connection with the Senior Credit Facility or as otherwise required by
law, may not be disclosed in whole or in part to any person or entity without
our prior written consent; provided, however, it is understood and agreed that
you may disclose this Commitment Letter (including the Summary of Terms) but not
the Fee Letter after your acceptance of this Commitment Letter and the Fee
Letter, in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges. Bank of America and BAS
hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), each
of them is required to obtain, verify and record information that identifies
you, which information includes your name and address and other information that
will allow Bank of America or BAS, as applicable, to identify you in accordance
with the Act.

You acknowledge that Bank of America and BAS or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Bank of America and BAS agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you and your
affiliates with the same degree of care as they treat their own confidential
information. Bank of America and BAS further advise you that they will not make
available to you confidential information that they have obtained or may obtain
from any other customer. In connection with the services and transactions
contemplated hereby, you agree that Bank of America and BAS are permitted to
access, use and share with any of their bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning you
or any of your affiliates that is or may come into the possession of Bank of
America, BAS or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Senior Credit Facility are arm’s-length commercial transactions
between you and your affiliates, on the one hand, and Bank of America and BAS,
on the other hand, (ii) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, and
(iii) you are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby; (b) (i) Bank of America
and BAS each has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for you, any of
your affiliates or any other person or entity and (ii) neither Bank of America
nor BAS has any obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein; and (c) Bank of America and BAS, and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates, and Bank of America and BAS have no
obligation to disclose any of such interests to you or your affiliates. To the
fullest extent permitted by law, you hereby waive and release any claims that
you may have against Bank of America and BAS with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by this Commitment Letter.

The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Senior Credit Facility shall be executed and delivered, and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of Bank
of America or BAS hereunder.

This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

 

- 4 -



--------------------------------------------------------------------------------

This Commitment Letter (including the Summary of Terms) and the Fee Letter shall
be governed by, and construed in accordance with, the laws of the Commonwealth
of Pennsylvania. Each of you, Bank of America and BAS hereby irrevocably waives
any and all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Commitment Letter (including the Summary of Terms), the Fee Letter, the
transactions contemplated hereby and thereby or the actions of Bank of America
and BAS in the negotiation, performance or enforcement hereof. The commitments
and undertakings of Bank of America and BAS may be terminated by us if you fail
to perform your obligations under this Commitment Letter or the Fee Letter on a
timely basis.

This Commitment Letter (including the Summary of Terms) and the Fee Letter
embody the entire agreement and understanding among Bank of America, BAS, you
and your affiliates with respect to the Senior Credit Facility and supersedes
all prior agreements and understandings relating to the specific matters hereof.
However, please note that the terms and conditions of the commitment of Bank of
America and the undertaking of BAS hereunder are not limited to those set forth
herein or in the Summary of Terms. Those matters that are not covered or made
clear herein or in the Summary of Terms or the Fee Letter are subject to mutual
agreement of the parties. No party has been authorized by Bank of America or BAS
to make any oral or written statements that are inconsistent with this
Commitment Letter. This Commitment Letter is not assignable by the Borrower
without our prior written consent and is intended to be solely for the benefit
of the parties hereto and the Indemnified Parties.

This Commitment Letter and all commitments and undertakings of Bank of America
and BAS hereunder will expire at 5:00 p.m. (East Coast time) on March 30, 2007
unless you execute this Commitment Letter and the Fee Letter and return them to
us prior to that time (which may be by facsimile transmission), whereupon this
Commitment Letter (including the Summary of Terms) and the Fee Letter (each of
which may be signed in one or more counterparts) shall become binding
agreements. Thereafter, all commitments and undertakings of Bank of America and
BAS hereunder will expire on May 31, 2007, unless definitive documentation for
the Senior Credit Facility is executed and delivered prior to such date. In
consideration of the time and resources that BAS and Bank of America will devote
to the Senior Credit Facility, you agree that, until such expiration, you will
not solicit, initiate, entertain or permit, or enter into any discussions in
respect of, any offering, placement or arrangement of any competing senior
credit facility or facilities for the Borrower and its subsidiaries.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 5 -



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing. If the foregoing is in accordance with your understanding,
please sign and return this Commitment Letter to us.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

LOGO [g65829sig1_logo.jpg]

Name:   Kenneth G. Wood Title:   Senior Vice President

 

BANC OF AMERICA SECURITIES LLC By:  

LOGO [g65829sig2_logo.jpg]

Name:   Robert C. Megan Title:   Managing Director

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

 

STONEMOR OPERATING LLC

By:

 

/s/ William R. Shane

Name:   William R. Shane Title:   Executive Vice President and Chief Financial
Officer

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

STONEMOR OPERATING LLC

$65,000,000 SENIOR CREDIT FACILITY

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor in the commitment letter (the “Commitment Letter”) to
which

this Summary of Terms and Conditions is attached.

 

BORROWERS:   StoneMor Operating LLC, a Delaware limited liability company (the
“Company”), and each existing and future direct and indirect domestic and, to
the extent no material adverse tax consequences would result, foreign subsidiary
of the Company (collectively, the “Borrowers”). GUARANTORS:   The Senior Credit
Facility and under any treasury management, interest protection or other hedging
arrangements entered into with a Lender (or any affiliate thereof) will be
guaranteed by StoneMor Partners, L.P., a Delaware limited partnership (the
“Partnership”), and StoneMor GP LLC, a Delaware limited liability company (the
“General Partner”, and, together with the Partnership, the “Guarantors”).
Additionally, the Borrowers will guarantee all the obligations of the other
Borrowers under the Senior Credit Facility and under any treasury management,
interest protection or other hedging arrangements entered into with a Lender (or
any affiliate thereof). All guarantees will be guarantees of payment and not of
collection. CREDIT PARTIES:   The Borrowers and the Guarantors. ADMINISTRATIVE
AND COLLATERAL AGENT:   Bank of America, N.A. (“Bank of America”) will act as
sole administrative and collateral agent (the “Administrative Agent”). SOLE LEAD
ARRANGER AND SOLE BOOK MANAGER:   Banc of America Securities LLC will act as
sole lead arranger and sole book manager (the “Lead Arranger”). LENDERS:   A
syndicate of financial institutions (including Bank of America) arranged by the
Lead Arranger, which institutions shall be acceptable to the Borrower and the
Administrative Agent (collectively, the “Lenders”). SENIOR CREDIT FACILITY:   An
initial aggregate principal amount of up to $65,000,000 (together with an
additional aggregate principal amount of up to $25,000,000, subject to the
conditions set forth below), will be available through the following facilities:

 

A - 1



--------------------------------------------------------------------------------

  Multi-Year Revolving Credit Facility: $25,000,000 five (5) year revolving
credit facility (the “Revolving Credit Facility”), which will include a
$5,000,000 sublimit for the issuance of standby letters of credit denominated in
U.S. dollars only (each a “Letter of Credit”) and, a $5,000,000 sublimit for
swingline loans (each a “Swingline Loan”). Letters of Credit will be issued by
Bank of America (in such capacity, the “Fronting Bank”) and Swingline Loans will
be made available by Bank of America, and each Lender will purchase an
irrevocable and unconditional participation in each Letter of Credit and each
Swingline Loan.   So long as there exists no Default or Event of Default, the
Borrowers shall have the right to request that the Revolving Credit Facility be
increased by an amount not to exceed $10,000,000, in the aggregate, and in
minimum amount of $5,000,000, whereupon each Lender shall have the right, in its
sole discretion, to either approve or deny such request. In the event that any
Lenders deny such request, the Borrowers and BAS may bring in other lenders to
participate in such increase.   Acquisition Facility: a $40,000,000 term loan
facility, which may be borrowed in multiple drawdowns during the period from the
Closing Date until Maturity (the “Acquisition Facility”).   So long as there
exists no Default or Event of Default, the Borrowers shall have the right to
request that the Acquisition Facility be increased by an amount not to exceed
$15,000,000, in the aggregate, and in minimum amount of $5,000,000, whereupon
each Lender shall have the right, in its sole discretion, to either approve or
deny such request. In the event that any Lenders deny such request, the
Borrowers and BAS may bring in other lenders to participate in such increase.  
The Revolving Credit Facility and the Acquisition Facility are collectively
referred to herein as the “Senior Credit Facility”.

SWINGLINE OPTION:

  Swingline Loans will be made available on a same day basis in an aggregate
amount not exceeding $5,000,000 and in minimum amounts of $250,000. The Borrower
must repay each Swingline Loan in full no later than ten (10) business days
after such loan is made.

PURPOSE:

  The proceeds of the Senior Credit Facility shall be used (i) to refinance
Indebtedness under the Borrowers’ Credit Agreement, dated September 20, 2004, as
amended, for which Bank of America acts as Administrative Agent (the “Existing
Facility”), (ii) for working capital, capital expenditures, and other lawful
corporate purposes; and (iii) to finance Permitted Acquisitions (as defined in
the Existing Facility).

CLOSING DATE:

  The execution of definitive loan documentation, to occur on or before May 31,
2007 (the “Closing Date”).

INTEREST RATES:

  As set forth in Addendum I.

 

A - 2



--------------------------------------------------------------------------------

MATURITY:   The Revolving Credit Facility shall terminate and all amounts
outstanding thereunder shall be due and payable in full five years after the
Closing Date.   Advances under the Acquisition Facility shall be subject to
repayment according to the Scheduled Amortization (as hereinafter defined), with
the final payment of all amounts outstanding, plus accrued interest, being due
five years after the Closing Date. AVAILABILITY/SCHEDULED AMORTIZATION:  
Revolving Credit Facility: Loans under the Revolving Credit Facility may be made
on a revolving basis up to the full amount of the Revolving Credit Facility and
Letters of Credit may be issued up to the sublimit for Letters of Credit, in
each case subject to compliance with a borrowing base (the “Borrowing Base”) to
be comprised of 80% of eligible receivables (as defined in the Existing
Facility) and the Annual Clean-Down (as hereinafter defined) requirements.  
Acquisition Facility: Each advance under the Acquisition Facility will be
subject to quarterly amortization of principal in equal installments based on a
ten (10) year payment schedule, with principal payments commencing on the first
anniversary of such advance and the remaining principal due at Maturity
(collectively, the “Scheduled Amortization”). MANDATORY PREPAYMENTS AND
COMMITMENT REDUCTIONS:   In addition to the amortization set forth above, (a)
100% of all net cash proceeds from sales of property and assets of any Credit
Party (excluding exceptions agreed upon in the in the Existing Facility), (b)
100% of all net cash proceeds from the issuance of additional equity interests
in any Borrower or the Partnership (excluding exceptions agreed upon in the in
the Existing Facility), and (c) 100% of all net cash proceeds from the issuance
or incurrence after the Closing Date of additional debt of any Credit Party
(excluding exceptions agreed upon in the in the Existing Facility), and (d) 100%
of all net cash proceeds of recovery events received by any Credit Party
(excluding exceptions agreed upon in the in the Existing Facility), shall be
applied, first, in accordance with the terms of the Intercreditor Agreement (as
defined in the Existing Facility), and, second, as set forth in the Existing
Facility (i.e., if such amounts relate to assets (or a Borrower) acquired in a
Permitted Acquisition, such amounts shall be used to repay the amounts
outstanding under any related Acquisition Loan, and otherwise pro rata to the
prepayment of all outstanding Loans under the Senior Credit Facility).   Interim
Borrowings (as defined in the Existing Facility) outstanding under the Revolving
Credit Facility shall be further subject to a mandatory clean-down to an
aggregate amount not exceeding $5,000,000, for at least 30 days during each
consecutive 12-month period (the “Annual Clean-Down”).

 

A - 3



--------------------------------------------------------------------------------

OPTIONAL PREPAYMENTS AND COMMITMENT REDUCTIONS:   The Borrowers may prepay the
Senior Credit Facility in whole or in part at any time without premium or
penalty, subject to reimbursement of the Lenders’ breakage and redeployment
costs in the case of prepayment of LIBOR borrowings. Each such prepayment of the
Acquisition Facility shall be applied to the principal installments thereof in
inverse order of maturity. The unutilized portion of the commitments under the
Senior Credit Facility may be irrevocably reduced or terminated by the Borrowers
at any time without penalty.

SECURITY:

  Each Credit Party shall grant the Administrative Agent and the Lenders valid
and perfected first priority (subject to certain exceptions to be set forth in
the loan documentation and certain sharing arrangements set forth below and in
the Intercreditor Agreement) liens and security interests in all of the
following:  

(a)    All present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future subsidiaries (limited, in
the case of each entity that is a “controlled foreign corporation” under Section
957 of the Internal Revenue Code, to a pledge of 66% of the capital stock of
each such first-tier foreign subsidiary to the extent the pledge of any greater
percentage would result in material adverse tax consequences to each Borrower).

 

(b)    All present and future intercompany debt of each Credit Party.

 

(c)    All of the present and future property and assets, real and personal, of
each Credit Party, including, but not limited to, machinery and equipment,
inventory and other goods, accounts receivable, owned real estate, leaseholds,
fixtures, bank accounts, general intangibles, financial assets, investment
property, license rights, patents, trademarks, tradenames, copyrights, chattel
paper, insurance proceeds, contract rights, hedge agreements, documents,
instruments, indemnification rights, tax refunds and cash.

 

(d)    All proceeds and products of the property and assets described in clauses
(a), (b) and (c) above.

  The Security shall ratably secure the relevant party’s obligations in respect
of the Senior Credit Facility and any treasury management, interest protection
or other hedging arrangements entered into with a Lender (or an affiliate
thereof).   Revolving Credit Facility: The obligations under the Revolving
Credit Facility will be secured by a valid and perfected first priority lien and
security interest in substantially all Receivable Rights (as defined in the
Intercreditor Agreement) of the Credit Parties, now owned or hereafter acquired,
and a valid and perfected second priority lien and security interest in all
assets (other than the Receivable Rights) of the Credit Parties, which assets
secure the Acquisition Facility and the Senior Secured Notes.

 

A - 4



--------------------------------------------------------------------------------

  Acquisition Facility: The obligations under the Acquisition Facility will be
secured by a valid and perfected first priority lien and security interest in
substantially all assets (other than Receivable Rights) of the Credit Parties,
now owned or hereafter acquired, and a valid and perfected second priority lien
and security interest in all Receivable Rights of the Credit Parties.   Pursuant
to the terms of the Intercreditor Agreement, the Senior Secured Notes shall
share pari passu in that collateral securing the Acquisition Facility.

CONDITIONS PRECEDENT TO CLOSING:

 

The closing and the initial extension of credit under the Senior Credit Facility
will be subject to satisfaction of the conditions precedent deemed appropriate
by the Administrative Agent and the Lenders including, but not limited to, the
following:

 

(i)     The negotiation, execution and delivery of definitive documentation with
respect to the Senior Credit Facility satisfactory to the Lead Arranger, the
Administrative Agent and the Lenders.

 

(ii)    All filings, recordations and searches necessary or desirable in
connection with the liens and security interests referred to above under
Security shall have been duly made; all filing and recording fees and taxes
shall have been duly paid and any surveys, title insurance (including any
bring-downs), landlord waivers and access letters requested by the
Administrative Agent, if any, with respect to real property interests of the
Borrowers shall have been obtained. The Lenders shall be satisfied with the
amount, types and terms and conditions of all insurance maintained by the Credit
Parties; and the Lenders shall have received endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured,
mortgagee or loss payee, as the case may be, under all insurance policies to be
maintained with respect to the properties of the Borrowers forming part of the
Lenders’ collateral described under the section entitled “Security” set forth
above.

 

(iii)  The Lenders shall have received (A) satisfactory opinions of counsel to
the Credit Parties (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of the documents for the Senior
Credit Facility and the continued perfection of the Security) and of appropriate
local counsel and such authorizing resolutions, certificates and other documents
as the Lenders shall reasonably require and (B) satisfactory evidence that the
Administrative Agent (on behalf of the Lenders) shall have a continuing valid
and perfected first

 

A - 5



--------------------------------------------------------------------------------

 

priority (subject to certain exceptions set forth in the Existing Facility) lien
and security interest in such equity interests and in the other collateral
referred to under the section entitled “Security” set forth above.

 

(iv)   There shall not have occurred since December 31, 2005, any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect. “Material Adverse Effect”
means (A) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent),
condition (financial or otherwise) or prospects of the Credit Parties, taken as
a whole; (B) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any loan documentation, or of the
ability of the Credit Parties, taken as a whole, to perform their obligations
under any loan documentation; or (C) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Credit Parties,
taken as a whole, of any loan documentation.

 

(v)    The absence of any action, suit, investigation or proceeding pending or,
to the knowledge of the Credit Parties, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

 

(vi)   All of the Information shall be complete and correct in all material
respects; and no changes or developments shall have occurred, and no new or
additional information, shall have been received or discovered by the
Administrative Agent or the Lenders regarding the Credit Parties or the
transactions contemplated hereby after the date of the Commitment Letter that
(A) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or (B) purports to adversely affect the Senior
Credit Facility or any other aspect of the transactions contemplated hereby, and
nothing shall have come to the attention of the Lenders to lead them to believe
that (x) the Information Memorandum was or has become misleading, incorrect or
incomplete in any material respect or (y) the transactions contemplated hereby
will have a Material Adverse Effect.

 

(vii) All accrued fees and expenses of the Lead Arranger, the Administrative
Agent and the Lenders (including the fees and expenses of counsel (including any
local counsel) for the Administrative Agent) shall have been paid.

 

(viii)Any amendments necessary to the Intercreditor Agreement or the Senior
Secured Notes or any of the Mortgages or other Collateral Documents securing the
Senior Credit Facilities and the Senior Secured Notes.

 

A - 6



--------------------------------------------------------------------------------

 

(ix)   The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, the audited financial statements for the fiscal
year ending December 31, 2006, as required under the Existing Facility.

 

(x)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, all environmental reports, and such other
reports, audits or certifications as it may reasonably request.

CONDITIONS PRECEDENT TO
ALL EXTENSIONS OF CREDIT:   Usual and customary for transactions of this type,
including, without limitation, the following: (i) all of the representations and
warranties in the loan documentation shall be true and correct as of the date of
such extension of credit; (ii) no event of default under the Senior Credit
Facility or incipient default shall have occurred and be continuing, or would
result from such extension of credit; and (iii) in the case of any extension of
credit under the Revolving Credit Facility, the aggregate principal amount of
all loans outstanding under the Revolving Credit Facility and the aggregate
undrawn amount of all Letters of Credit outstanding on such date, after giving
effect to the applicable borrowing or issuance or renewal of a Letter of Credit,
shall not exceed the Borrowing Base on such date. REPRESENTATIONS
AND WARRANTIES:   Usual and customary for transactions of this type, including,
without limitation, the following: (i) legal existence, qualification and power;
(ii) due authorization and no contravention of law, contracts or organizational
documents; (iii) governmental and third party approvals and consents; (iv)
enforceability; (v) accuracy and completeness of specified financial statements
and other information and no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect; (vi) no material litigation; (vii) no default; (viii) ownership
of property (including disclosure of liens, properties, leases and investments);
(ix) insurance matters; (x) environmental matters; (xi) tax matters; (xii) ERISA
compliance; (xiii) identification of subsidiaries, equity interests and loan
parties; (xiv) use of proceeds and not engaging in business of
purchasing/carrying margin stock; (xv) status under Investment Company Act;
(xvi) accuracy of disclosure; (xvii) compliance with laws; (xviii) intellectual
property; (xix) solvency; (xx) no casualty; (xxi) collateral documents; (xxii)
tax shelter regulations; (xxiii) common enterprise; (xxiv) compliance with
cemetery laws.

COVENANTS:

 

Usual and customary for transactions of this type, including, without
limitation, the following:

 

(a)    Affirmative Covenants - (i) delivery of financial statements, budgets and
forecasts; (ii) delivery of certificates and other information; (iii) delivery
of notices (of any default, material adverse condition,

 

A - 7



--------------------------------------------------------------------------------

 

ERISA event, material change in accounting or financial reporting practices,
disposition of property, sale of equity, incurrence of debt); (iv) payment of
obligations; (v) preservation of existence; (vi) maintenance of properties;
(vii) maintenance of insurance; (viii) compliance with laws; (ix) maintenance of
books and records; (x) inspection rights; (xi) use of proceeds; (xii) covenant
to guarantee obligations, give security; (xiii) compliance with environmental
laws; (xiv) preparation of environmental reports; (xv) further assurances; (xvi)
compliance with terms of leaseholds; (xvii) interest rate hedging (as more fully
described in the section entitled “Interest Rate Protection” below); (xviii)
lien searches in such jurisdictions as the Administrative Agent and the Company
shall agree; (xix) compliance with material contracts; (xx) permitted
acquisitions; (xxi) maintenance of corporate separateness; (xxii) maintenance of
trust funds and trust accounts; (xxiii) “most favored nation” provisions.

 

(b)    Negative Covenants - Restrictions on (i) liens; (ii) indebtedness,
(including guarantees and other contingent obligations); (iii) investments
(including loans and advances); (iv) mergers and other fundamental changes; (v)
sales and other dispositions of property or assets; (vi) payments of dividends
and other distributions; (vii) changes in the nature of business; (viii)
transactions with affiliates; (ix) burdensome agreements; (x) use of proceeds;
(xi) capital expenditures; (xii) amendments of organizational documents; (xiii)
changes in accounting policies or reporting practices; (xiv) prepayments of
other indebtedness; (xv) modification or termination of documents related to
certain indebtedness; and (xvi) trust funds, in each case with such exceptions
as may be agreed upon in the loan documentation.

 

(c)    Financial Covenants - To include (but not be limited to) the following:

 

•     Minimum Consolidated Interest Coverage Ratio (as set forth in the Existing
Facility).

 

•     Maximum Consolidated Leverage Ratio (as set forth in the Existing
Facility).

 

•     Minimum Consolidated EBITDA of $             (to be increased by 80% of
additional EBITDA acquired in any Permitted Acquisition).

 

Each of the ratios and amounts referred to above will be calculated on a
consolidated basis for each consecutive four fiscal quarter period.

EVENTS OF DEFAULT:

  Usual and customary in transactions of this type, including, without
limitation, the following: (i) nonpayment of principal, interest, fees or other
amounts; (ii) failure to perform or observe covenants set forth in

 

A - 8



--------------------------------------------------------------------------------

  the loan documentation within a specified period of time, where customary and
appropriate, after such failure; (iii) any representation or warranty proving to
have been incorrect when made or confirmed; (iv) cross-default to other
indebtedness in an amount to be agreed; (v) bankruptcy and insolvency defaults
(with grace period for involuntary proceedings); (vi) inability to pay debts;
(vii) monetary judgment defaults in an amount to be agreed and material
nonmonetary judgment defaults; (viii) customary ERISA defaults; (ix) actual or
asserted invalidity or impairment of any loan documentation; and (x) change of
control.

ASSIGNMENTS AND

PARTICIPATIONS:

  Revolving Credit Facility Assignments: Subject to the consents described below
(which consents will not be unreasonably withheld or delayed), each Lender will
be permitted to make assignments to other financial institutions in respect of
the Revolving Credit Facility in a minimum amount equal to $5,000,000.  
Acquisition Facility Assignments: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of the
Acquisition Facility in a minimum amount equal to $5,000,000.   Consents: The
consent of the Company will be required unless (i) an Event of Default has
occurred and is continuing or (ii) the assignment is to a Lender, an affiliate
of a Lender or an Approved Fund (as such term shall be defined in the loan
documentation). The consent of the Administrative Agent will be required for any
assignment (i) in respect of the Revolving Credit Facility or an unfunded
commitment under the Acquisition Facility to an entity that is not a Lender with
a commitment in respect of the applicable Facility, an affiliate of such Lender
or an Approved Fund in respect of such Lender or (ii) of any outstanding term
loan to an entity that is not a Lender, an affiliate of a Lender or an Approved
Fund. The consent of the Fronting Bank and the lender of any Swingline Loan will
be required for any assignment under the Revolving Credit Facility.  
Assignments Generally: An assignment fee in the amount of $3,500 will be charged
with respect to each assignment unless waived by the Administrative Agent in its
sole discretion. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the loan documentation to any Federal Reserve Bank.  
Participations: Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate, maturity
date and releases of all or substantially all of the collateral securing the
Senior Credit Facility or all or substantially all of the value of the
guaranties of the Borrowers’ obligations made by the other Credit Parties.

 

A - 9



--------------------------------------------------------------------------------

WAIVERS AND

AMENDMENTS:

  Amendments and waivers of the provisions of the loan agreement and other
definitive credit documentation will require the approval of Lenders holding
loans and commitments representing more than 50% of the aggregate amount of the
loans and commitments under the Senior Credit Facility (the “Required Lenders”),
except that (a) the consent of each Lender shall be required with respect to (i)
the waiver of certain conditions precedent to the initial credit extension under
the Senior Credit Facility, (ii) the amendment of certain of the pro rata
sharing provisions, (iii) the amendment of the voting percentages of the
Lenders, (iv) the release of all or substantially all of the collateral securing
the Senior Credit Facility, and (v) the release of all or substantially all of
the value of the guaranties of the Borrowers’ obligations made by the
Guarantors, and (vi) the release of the Company as guarantor of the obligations
of the other Borrowers; (b) the consent of each Lender affected thereby shall be
required with respect to (i) increases or extensions in the commitment of such
Lender, (ii) reductions of principal, interest or fees, and (iii) extensions of
scheduled maturities or times for payment and (c) the consent of the Lenders
holding more than 50% of the loans and commitments under the applicable Facility
shall be required with respect to certain other matters.

INDEMNIFICATION:

  The Borrower will indemnify and hold harmless the Administrative Agent, the
Lead Arranger, each Lender and their respective affiliates and their partners,
directors, officers, employees, agents and advisors from and against all losses,
claims, damages, liabilities and expenses arising out of or relating to the
Senior Credit Facility, the Borrower’s use of loan proceeds or the commitments,
including, but not limited to, reasonable attorneys’ fees (including the
allocated cost of internal counsel) and settlement costs. This indemnification
shall survive and continue for the benefit of all such persons or entities.

GOVERNING LAW:

  Commonwealth of Pennsylvania.

PRICING/FEES/

EXPENSES:

  As set forth in Addendum I.

OTHER:

  Each of the parties shall (i) waive its right to a trial by jury and (ii)
submit to Pennsylvania jurisdiction. The loan documentation will contain
customary increased cost, withholding tax, capital adequacy and yield protection
provisions.

 

A - 10



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:

  The interest rates per annum applicable to the Senior Credit Facility (other
than in respect of Swingline Loans) will be LIBOR plus the Applicable Margin (as
hereinafter defined) or, at the option of the Company, the Base Rate (to be
defined as the higher of (x) the Bank of America prime rate and (y) the Federal
Funds rate plus 0.50%) plus the Applicable Margin. “Applicable Margin” means a
percentage per annum to be determined in accordance with the pricing grid set
forth below, based on the Leverage Ratio. Each Swingline Loan shall bear
interest at the Base Rate plus the Applicable Margin for Base Rate loans under
the Revolving Credit Facility.   The Borrower may select interest periods of
one, two, three or six months for LIBOR loans, subject to availability. Interest
shall be payable at the end of the selected interest period, but no less
frequently than quarterly.   During the continuance of any default under the
loan documentation, the Applicable Margin on obligations owing under the loan
documentation shall increase by 2% per annum (subject, in all cases other than a
default in the payment of principal when due, to the request of the Required
Lenders).

COMMITMENT FEE:

  Commencing on the Closing Date, a commitment fee of a percentage per annum
determined in accordance with the pricing grid set forth below shall be payable
on the actual daily unused portions of the Senior Credit Facility. Such fee
shall be payable quarterly in arrears, commencing on the first quarterly payment
date to occur after the Closing Date. Swingline Loans will not be considered
utilization of the Revolving Credit Facility for purposes of this calculation.

LETTER OF

CREDIT FEES:

  Letter of Credit fees shall be payable on the maximum amount available to be
drawn under each Letter of Credit at a rate per annum equal to the Applicable
Margin from time to time applicable to Revolving Credit LIBOR loans. Such fees
will be (a) payable quarterly in arrears, commencing on the first quarterly
payment date to occur after the Closing Date, and (b) shared proportionately by
the Lenders under the Revolving Credit Facility. In addition, a fronting fee
shall be payable to the Fronting Bank for its own account, in an amount to be
mutually agreed.

 

A - 11



--------------------------------------------------------------------------------

PRICING GRID

 

Leverage Ratio

  

Applicable Margin for
LIBOR Loans/

Letter of Credit Fees

    Applicable Margin
for Base Rate Loans    

Unused
Commitment

Fee

 

< 1.50:1

   2.25 %   0.00 %   0.30 %

> 1.50:1 but < 2.50:1

   2.75 %   0.25 %   0.40 %

> 2.50:1

   3.25 %   0.75 %   0.50 %

 

CALCULATION OF

INTEREST AND FEES:

  Other than calculations in respect of interest at the Bank of America prime
rate (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360 day year.

COST AND YIELD

PROTECTION:

  Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

EXPENSES:

  The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and closing of all loan
documentation, including, without limitation, the legal fees of counsel to the
Administrative Agent and the Lead Arranger, regardless of whether or not the
Senior Credit Facility is closed. The Borrower will also pay the expenses of the
Administrative Agent and each Lender in connection with the enforcement of any
of the loan documentation.

 

A - 12